Citation Nr: 1449836	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-05 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 3, 2010. 

3.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, depressive disorder, not otherwise specified, since March 3, 2010.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) prior to January 5, 2012.

5.  Entitlement to an initial evaluation in excess of 30 percent for left knee DJD since January 5, 2012.

6.  Entitlement to special monthly compensation (SMC) based on housebound status.   

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1989 to October 1990, to include several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and from August 1994 to July 1996.  He served on active duty in the Army from October 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's representative has raised the theory of secondary service connection.  See January 2014 Appellant Brief.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the back claim has been recharacterized as noted on the title page. 
 
In June 2010, the RO denied service connection for a low back disability; continued a 30 percent rating for the Veteran's PTSD; and denied entitlement to SMC based on housebound status.  In February 2011, the RO increased the evaluation for the PTSD to 50 percent, effective March 3, 2010.  In February 2012, the RO increased the evaluation for the left knee DJD to 30 percent, effective January 5, 2012.  The RO also recharacterized the psychiatric claim as noted on the title page.  As these increased ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In correspondence dated in January and February 2012, the Veteran's representative withdrew the issues of entitlement to service connection for Parkinson's disease, bilateral eye condition, dementia, essential tremors, Gulf War syndrome, headaches, and stroke; entitlement to increased ratings for laxity of the right knee, DJD of the right knee, laxity of the left knee, and fibromyalgia; and entitlement to SMC based on aid and attendance.  These claims are removed from appellate status.

In April 2013, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In July 2013, the Veteran filed another claim of entitlement to SMC based on aid and attendance.  See also September 2014 VA Opinion (finding that the service-connected fibromyalgia is one of the issues causing the Veteran to need aid and attendance services).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (4) (2014). 

The most recent supplemental statement of the case (SSOC) is dated January 2013.  This case was certified to the Board in February 2013.  The Veteran's representative has provided a waiver for the July 2013 VA Form 21-2680, Examination for Housebound Status of Permanent Need for Regular Aid and Attendance.  See May 2, 2014 Letter.  There is, however, no waiver for VA treatment records dated from April 2013 to September 2014 that were subsequently associated with Virtual VA.  These records are duplicative with respect to the SMC claim, as the Veteran merely reiterates his contention that he is housebound, but contain relevant information with respect to the claims of entitlement to an initial evaluation in excess of 50 percent for PTSD since March 3, 2010 and an initial evaluation in excess of 30 percent for left knee DJD since January 5, 2012 .  Without a written waiver of initial RO consideration of this additional pertinent evidence, these increased rating claims must be returned to the AOJ for readjudication and issuance of a SSOC.  See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c) (2014). (The amendment to 38 U.S.C.A. § 7105 by adding new paragraph (e) [section 501] does not apply to this case.)

The issues of entitlement to service connection for a low back disability, entitlement to an initial evaluation in excess of 50 percent for PTSD since March 3, 2010, and entitlement to an initial evaluation in excess of 30 percent for left knee DJD since January 5, 2012  are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 5, 2012, the Veteran's left knee DJD was manifested by pain, flexion to 110 degrees, tenderness, occasional crepitus, and the need to use an assistive device; but not ankylosis or any limitation of extension.  

2.  Prior to March 3, 2010, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was not manifested by occupational and social impairment with reduced reliability and productivity.

3.  The Veteran is not substantially confined to his house because of his service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.


CONCLUSIONS OF LAW

1.  Prior to January 5, 2012, the criteria for a rating higher than 10 percent for left knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, (Diagnostic Codes) DCs 5010, 5260 (2014).  

2.  Prior to March 3, 2010, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2014).
 
3.  The criteria for an award of SMC benefits based on housebound status have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

By way of a September 2010 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate his service connection claim.  Since the initial rating claim is downstream from that of service connection, another VCAA notice is not required.  A March 2010 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected PTSD had gotten worse.  The March 2010 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the SMC claim, the duty to notify was satisfied by way of an April 2010 pre-adjudication letter that informed the Veteran of his duty and VA's duty for obtaining evidence.  The letter also set forth the criteria for obtaining increased benefits through SMC.  The RO told the Veteran he could qualify if the evidence showed that he was housebound.  Most recently, January 2013 supplemental statements of the case (SSOCs) readjudicated the claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained VA treatment records, private treatment records, federal employment records, and Social Security Administration (SSA) records.  In addition, the Veteran was provided VA physical and mental examinations in connection with his claims.  The reports contain sufficient evidence by which to determine whether the applicable criteria have been met. 

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the April 2013 hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Initial Rating-Left Knee

Initially, the Veteran's left knee was evaluated as 10 percent disabling under DCs 5260-5010 (DJD) and 10 percent disabling under DC 5257 (laxity), effective August 31, 2010.  As discussed above, the Veteran's representative has withdrawn the left knee laxity issue.  Thus, this analysis does not include a discussion of DC 5257.

The record contains X-ray evidence of DJD.  DC 5010 provides that arthritis that is due to trauma and substantiated by X-ray findings is to be evaluated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2014).

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2014).  

Limitation of motion of the knee is evaluated as non-compensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  This includes greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A July 2010 VA general medical examination shows that plantar flexion was normal.  Left knee jerk was +2.  A July 2010 VA treatment record shows that the Veteran's knees "were still bothering him" and that a wheeled walker was ordered.  In August 2010, the Veteran complained of left knee pain and stiffness.  The clinician noted pain with palpation, but no swelling.

An October 2010 VA examination report shows that the Veteran complained of left knee pain, stiffness, achiness, and swelling.  He did not wear any wrap or brace.  However, he used a wheeled walker due to his knees and Parkinson's disease.  He described weekly flare-ups of moderate severity that lasted anywhere from "hours up to 1-2 days."  During flare-ups, he experienced increased pain, decreased range of motion, and difficulty with weight bearing.  He had worked for the railroad until 2009.  The Veteran was able to stand for 5-10 minutes and walk 100 feet to one block.  Flexion was to 130 degrees, with tenderness at 120 degrees.  Extension was to 0 degrees.  Snapping and popping were noted.  There was also tenderness to palpation anteriorly, medially, and laterally.  All remaining examination findings were normal.  X-rays showed mild medial compartment DJD.  The examiner concluded that the Veteran's knees had significant effects on the Veteran's occupation due to decreased mobility, problems with lifting and carrying, and pain.  He determined that the Veteran would need to be assigned different duties.  The examiner also concluded that the Veteran's knees prevented sports, had a severe effect on chores, and mild to moderate effects on activities of daily living (except for feeding and grooming).
	
A November 2010 VA treatment record notes flexion to 110 degrees.  There was marked tenderness to palpation diffusely all over the knee.  Straight leg raising was negative.  A steroid injection provided no relief.  

In April 2011, the Veteran reported left knee pain that he rated anywhere from 6-7/10 to 8/10.  There was full extension and flexion to 110 degrees.  There was some tenderness to palpation, but this did not coincide with the joint line or the patella.  X-rays showed mild to moderate compartment DJD, right greater than left, mildly increased since August 2010.

The Boar finds that the probative evidence is against a finding that the Veteran's left knee DJD approximates the criteria for a rating higher than 10 percent prior to January 5, 2012.  Flexion has been limited to no worse than 110 degrees.  This does not even warrant a compensable rating for limitation of flexion under DC 5260, as flexion limited to 60 degrees warrants a 0 percent rating.  Furthermore, the medical evidence of record does not demonstrate incapacitating episodes as a result of his service-connected left knee disability.  Accordingly, the next higher rating of 20 percent based on an absence of limitation of motion is not warranted.  38 C.F.R. 
§ 4.71a, DC 5003. 

The Board has also considered whether a separate compensable rating based on limitation of extension under DC 5261 is warranted.  See VAOPGCPREC 9-2004.  As previously noted herein, however, the Veteran has been found to have normal extension of the left knee.  Accordingly, a separate compensable rating is not warranted for any limitation of extension.  See 38 C.F.R. § 4.71a , DC 5261.

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the left knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.  

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings.  Based upon the record, the Board concludes that at no time during the appeal period has this disability been more disabling than as currently rated.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation prior to or since January 5, 2012.

The Board is sympathetic to the Veteran's complaints of the difficulties he experiences due to his left knee, and finds the lay evidence offered by the Veteran and his wife to be credible.  The evidence, however, does not show entitlement to higher schedular evaluations in that the lay evidence does not demonstrate the limitation of motion required for a higher rating.  As laypersons, lacking in medical training and expertise, the Veteran and his wife cannot provide a competent opinion on a matter as complex as the extent of his disability, and their views are of no probative value.  Even if their opinions were entitled to be accorded some probative value, they are far outweighed by the detailed opinions provided by the VA medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
III.  Increased Rating-PTSD

Service connection for PTSD was granted by an August 2003 rating decision, and an initial 30 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, DC 9411.  The RO continued this rating in a June 2010 rating decision.  The Veteran contends that his PTSD symptoms more closely approximate a 70 percent evaluation.

The Veteran has also been diagnosed with depressive disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, there is no medical evidence distinguishing the symptoms attributable to the Veteran's PTSD from his nonservice-connected psychiatric disorder.  Indeed, the January 2012 VA examiner concluded that any depression is inextricably interwoven with the PTSD.  Hence, the Board has considered all psychiatric symptoms in evaluating the PTSD.

DC 9411 is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Veteran's GAF scores have ranged from 55 to 58.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  The Board is cognizant that a GAF score is not determinative by itself.

In April 2009, it was noted that the Veteran's reports of hallucinations, REM sleep behavior disorder, and cognitive symptoms "raises the possibility of Parkinson's Disease Plus Syndrome including Dementia with Lewy Bodies or Corticobasal Degeneration."  

A June 2009 VA PTSD examination report reflects the Veteran complained of trouble staying asleep and nightmares every night, avoidance of crowds, irritability, and exaggerated startle response.  He reportedly got along well with his three children, but his marriage was "so-so."  He had three friends and spent time talking with them.  His main leisure activity was fishing although he also followed college football.  He spent most of his time sitting in his garage.  The Veteran was cooperative and friendly.  Affect was full, but he reportedly felt sad, depressed, mad, and hopeless.  He was fully oriented with unremarkable thought process and content.  He denied having any hallucinations, suicidal/homicidal thoughts, or panic attacks.  The examiner concluded that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  

During a June 2009 VA general psychiatric examination, the Veteran reported visual hallucinations and vivid dreams with increasing forgetfulness.

In October 2009, the Veteran was diagnosed with early onset Parkinson's disease with mild cognitive impairment.  He reported nightly nightmares, daily flashbacks, and depression "off and on."  He also reported poor motivation, concentration, and self-esteem.  His appetite and energy were poor.  Affect was constricted.  Speech was relevant and spontaneous.  Thought process and content were logical and relevant.  Eye contact was fair.  Insight was good.  

In February 2010, the Veteran complained of gradually progressing memory problems with increasing forgetfulness and difficulty remembering directions while driving.  He denied hallucinations.  It was noted that the Veteran's cognitive impairment "may also have a pseudo dementia component secondary to depression."  The clinician prescribed an anti-depressant.

Also in February 2010, the Veteran reported increased anxiety, poor concentration, poor energy, and ideas of worthlessness.  His family was supportive.  Mood was depressed and affect was constricted.  

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD during this time period was characterized by sleep disturbance, nightmares, flashbacks, exaggerated startle response, depression, irritability, and avoidance.  He got along well with his children and maintained relationships with friends.  None of the evidence from this time period illustrates that the Veteran had reduced reliability and productivity, flattened affect, stereotyped speech, difficulty in understanding commands, or impaired judgment or thinking.  Moreover, the Veteran's consistent GAF scores of 55 indicate mild symptoms.  

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30% rating.  In particular, the General Rating Formula lists, inter alia, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, among the types of symptoms associated with a 30 percent rating.  38 C.F.R. 
§ 4.130.  

The Board cannot, however, find that the evidence supports a rating greater than 30 percent during this time period as the Veteran exhibited few symptoms of like kind to those associated with a higher disability rating.  The record shows that the Veteran has reported cognitive difficulties, to include decreased concentration and memory; however, these complaints have been associated with his nonservice-connected Parkinson's disease.  Furthermore, the Veteran has consistently been alert and oriented on examination, his speech is generally normal despite an unrelated speech defect, and his thought processes are clear.  Although the Veteran has reported hallucinations, VA clinicians have determined that this problem is due to his anti-Parkinson's medications.  See, e.g., August 2011 VA treatment record.

Thus, the Board concludes that the Veteran's PTSD during this time period is more accurately described as productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

IV.  Extraschedular Consideration

As to consideration of referral for an extraschedular rating, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities at issue in this appeal are reasonably contemplated by the rating schedule.  The Veteran's primary complaints regarding his left knee involve such symptoms as pain, tenderness to palpation, and an inability to stand or walk for prolonged periods, all of which are contemplated by the schedular rating criteria.  The Veteran's service-connected PTSD is manifested by frequent nightmares and flashbacks, anxiety and depression, exaggerated startle response, irritability, and anger.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the VA treatment records and examination reports fails to reveal exceptional or unusual symptomatology.  In sum, there is no indication that the average industrial impairment from the disabilities exceeds that contemplated by the assigned ratings.  38 C.F.R. § 4.1.  Accordingly, referral of this case for extraschedular consideration is unwarranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
V.  SMC

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. § 1114 (West Supp. 2012); 38 C.F.R. § 3.350 (2014).  The Veteran seeks SMC based on housebound status. 

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id. 

A February 2010 VA treatment record shows that the Veteran had stopped driving due to cognitive impairments; however, in July 2010 the Veteran's VA treating physician completed paperwork for a handicap parking sticker.

March 2010 and September 2012 statements from the Veteran's wife indicate that the Veteran was able to leave home with her help and that she drives him.  The Veteran's March 2010 statement confirms that his wife drives him where he needs to go.

A January 2012 VA knee examination report shows that the Veteran reportedly "very rarely" left his home and that someone else did his shopping.

During the April 2013 Board hearing, the Veteran's representative stated that the Veteran is "not really physically housebound."  See Hearing Transcript at 16.

The record also includes a July 2013 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, wherein the Veteran's VA treating physician noted that the Veteran could not drive himself and required assistive devices when walking more than one block.  He noted, however, the Veteran was able to leave home "multiple times per day with assistance."

The Veteran does not meet the eligibility requirements for housebound status.  He is service-connected for several disabilities-to include PTSD, fibromyalgia, essential tremor, and bilateral knee DJD-but none of these disabilities is rated as 100 percent disabling.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was established by a decision dated in February 2012, at which time it was determined that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Because, however, that rating was based on all of the Veteran's service-connected disabilities, it cannot serve to satisfy the "rated as total" element of 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Thus, the general requirements for housebound status are not met.

Moreover, the evidence of record does not reflect actual housebound status.  As discussed, there is no evidence to indicate that the Veteran is housebound due to his service-connected disabilities alone.  He is not substantially confined, as a result of his service-connected psychiatric disability, fibromyalgia, essential tremor, bilateral knee DJD, bilateral hearing loss, tinnitus, or erectile dysfunction to his dwelling and the immediate premises; nor is he institutionalized due to his service-connected disabilities.  The Veteran also suffers from Parkinson's disease with dementia, which is not service-connected.  He continues to go shopping with his wife.  His dad takes him out to eat.  See January 2012 VA PTSD Examination Report.  Again, he requires help getting out and about because of his service and nonservice-connected problems. 

The preponderance of the evidence is against a finding that the regulatory criteria for entitlement to SMC based on housebound status have been met.




ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to March 3, 2010, is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee DJD prior to January 5, 2012, is denied.

Entitlement to SMC based on housebound status is denied.


REMAND

The Veteran contends that he injured his back during service and that he has continued to have back pain ever since.

A June 1989 National Guard enlistment examination and an October 1990 Army enlistment examination contain normal clinical evaluations of the spine.  The Veteran denied recurrent back pain on the accompanying medical history reports.  

In January 1992, the Veteran was treated for a pulled muscle in his groin/lower back.

In February 1993, the Veteran reported a two-year history of joint pain.  He complained of his elbows, shoulders, hands, knees, wrists, and ankles but "not really" his back.  

In October 1993, the Veteran reported that he had sustained a back injury three months earlier while doing push-ups during physical readiness training.  The diagnosis was musculoskeletal low back pain, and pain medication was prescribed.  The clinician wrote "doubt any nerve entrapment."  X-rays showed minimal scoliosis; mild pelvic asymmetry and pelvic tilt, "significance uncertain"; and "wider than average symphysis pubis, significance unknown."  The radiologist wrote "any history of old pelvic trauma?"  Upon follow-up, the diagnosis was mechanical low back pain, and back exercises were recommended.  The Veteran received a profile that was continued for several weeks.

In December 1993, the Veteran reported that his back pain had improved by 50 percent.  The assessment was resolving low back pain.  Upon follow-up later that month, however, the Veteran indicated that the medication had provided little relief.  The clinician prescribed physical therapy.

An August 1994 pre-discharge VA examination report shows that the Veteran reported a history of low back pain that had started while he was stationed in the Persian Gulf.  There was right sacroiliac and paraspinal muscle tenderness.  Range of motion was normal.  

An October 1994 annual National Guard examination contains a normal clinical  evaluation of the spine.  There was full range of motion of the back with no pain or muscle tenderness.  The Veteran denied a history of recurrent back pain on the accompanying medical history report; however, the clinician noted a history of "bad back problems . . . more muscle to bone."  

A December 1995 periodic examination contains a normal evaluation of the spine.  The Veteran denied recurrent back pain on the accompanying medical history report.  

A May 2000 private treatment record notes a prior medical history that included low back pain.

Records received from the Railroad Retirement Board show that in 2000 the Veteran ruptured his right Achilles tendon in a work-related accident.  He underwent surgery to have it repaired, and subsequently was instructed to wear an orthotic appliance on that leg.

A September 2002 VA general medical examination report (with October 2002 addendum) shows that the Veteran complained of low back pain that he attributed to a work-related right leg disability.  The diagnosis was chronic back strain secondary to the right leg disability.

The Veteran was diagnosed with fibromyalgia in 2008 and Parkinson's disease in 2009.

The Veteran submitted to an April 2010 VA spine examination.  He reported a history of low back pain that started in 1991 and continued throughout his military career, although it resolved during the last 3-4 months of his active service period.  He complained of low back pain anywhere from 1-6 days per week, with weekly flare-ups that the clinician characterized as fibromyalgia flare-ups.  He denied any treatment for his back since service.  X-rays showed degenerative disc disease of the lumbar spine.  The examiner reviewed the claims file, to include the STRs, and opined that the Veteran's current back disability "is less likely than not" due to the low back pain/strain that occurred during service.  He pointed to the "resolving" notation in the STRs and noted that there had been no continuity or chronicity of case since service.

During the April 2013 hearing, the Veteran and his wife testified that his back pain continued after service and that he self-treated with pain medication.

The April 2010 VA examination report is inadequate.  A significant basis for the examiner's conclusion that the Veteran's back disability was not related to service was that the Veteran was not treated for this complaint after service; however,  post-service treatment records dated in 2002 and 2002 contain references to a history of back pain.  In addition, the Veteran and his wife have provided credible testimony of continuous back pain since his discharge from active service.  Thus, the factual basis for the VA examiner's opinion is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative).  In addition, the April 2010 opinion did not address the theory of service connection.  On remand, the Veteran should be afforded a new VA examination to determine the etiology of his current back disability, to include whether such back disability was caused or aggravated by his service-connected fibromyalgia and/or service-connected knee disabilities.  
Accordingly, the case is REMANDED for the following action:

1. Send a new notice letter in accordance with the Veterans Claims Assistance Act of 2000.  The letter should specifically notify the Veteran of the information and evidence necessary to substantiate his claim of service connection for a low back disability on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Then, schedule a VA spine examination.  The complete claims folder must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests and studies should be performed, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a history of the Veteran's symptoms as observed by him and his wife since service, review the record, and provide the following opinions:

(a) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed lumbar spine disability is causally related to the Veteran's active service or any incident therein?  The examiner should specifically address the relevant STRs, the September 2002 VA examination report, and the April 2013 credible testimony of the Veteran and his wife.

(b) If any currently diagnosed lumbar spine disability is not found to be directly related to service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that such disability was caused or aggravated by a service-connected disability, to include bilateral knee DJD and fibromyalgia?  [If the Veteran is found to have a lumbar spine disability that is aggravated by a service-connected disability, the examiner should specify the baseline of disc disease prior to aggravation and the permanent, measurable increase that is due to the service-connected disability.

All opinions expressed must be supported by a medical rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
3. After conducting any other necessary development, readjudicate the remaining increased rating claims and the service connection claim, considering any evidence submitted since the January 2013 supplemental statement of the case.  If any of the benefits sought remain denied, issue a supplemental statement of the case with consideration of the VA examinations and treatment records and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


